Exhibit 31.2 CERTIFICATION PURSUANT TO RULE 13a-14(a) OR 15d-14(a) OF THE SECURITIES EXCHANGE ACT OF 1934, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Eran Hertz, certify that: 1.I have reviewed this Amendment No.1 to the Annual Report on Form 10-K for the fiscal year ended December 31, 2015 of Integrity Applications, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.[Intentionally omitted]; 4.[Intentionally omitted]; and 5.[Intentionally omitted]. Date: April 29, 2016 By: /s/ Eran Hertz Eran Hertz Chief Financial Officer
